


116 HR 8780 IH: To amend title XVIII of the Social Security Act to provide for additional requirements with respect to elec­tro­di­ag­nost­ic services under the Medicare program.
U.S. House of Representatives
2020-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 8780
IN THE HOUSE OF REPRESENTATIVES

November 18, 2020
Mr. Walden (for himself and Ms. Blunt Rochester) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To amend title XVIII of the Social Security Act to provide for additional requirements with respect to elec­tro­di­ag­nost­ic services under the Medicare program.


1.Additional requirements for elec­tro­di­ag­nost­ic servicesSection 1834 of the Social Security Act (42 U.S.C. 1395m) is amended by adding at the end the following new subsection:  (x)Payment for electrodiagnostic services (1)In generalNo payment may be made under this part for electrodiagnostic services described in paragraph (2) furnished on or after a date determined appropriate by the Secretary that is not less than 3 years after the date of the enactment of this subsection and not later than 4 years after such date of enactment that are not furnished at a qualified facility.
(2)Electrodiagnostic servicesThe services described in this paragraph are the following: (A)Nerve conduction studies.
(B)Needle electromyography tests. (3)Qualified facilityIn this subsection, the term qualified facility means a facility accredited by an organization specified by the Secretary pursuant to paragraph (4).
(4)Accreditation organizations
(A)In generalNot later than 2 years after the date of the enactment of this subsection, the Secretary shall specify one or more accrediting organizations, in consultation with the advisory committee described in paragraph (5), for purposes determining whether a facility is a qualified facility. The Secretary may specify an organization pursuant to the preceding sentence only if such organization requires, as a condition of accreditation of a facility by such organization, that such facility meet the requirements described in subparagraph (B). (B)Facility requirementsThe requirements described in this subparagraph are, with respect to a facility and electrodiagnostic services furnished at such facility, the following:
(i)The facility establishes and maintains a quality assurance and control program to ensure the reliability, safety, and accuracy of such service. (ii)The facility ensures that such service is conducted using a device capable of performing both nerve conduction studies that record amplitude and latency and needle electromyography tests capable of real-time waveform display and analysis.
(iii)In the case that such service is a needle electromyography test, the facility ensures that the physician furnishing such test has completed not less than three months of training in furnishing electrodiagnostic services through a residency or fellowship program accredited by the Accreditation Council for Graduate Medical Education or the Royal College of Physicians and Surgeons of Canada. (iv)The facility ensures that the results are interpreted on-site and at the time of the procedure—
(I)in the case of a needle electromyography test, by the physician who performed such test; and (II)in the case of a nerve conduction study, by the physician who performed or supervised such study.
(v)Any other requirement determined appropriate by the Secretary. (C)RegulationsNot later than 1 year after the date of the enactment of this subsection, the Secretary shall finalize regulations that outline—
(i)the process by which an accrediting organization may be specified under subparagraph (A); (ii)the duration and the minimum time period between reviews for reaccreditation an organization so specified must provide for with respect to an accreditation of a facility made by such organization;
(iii)the process by which the Secretary may withdraw approval of an accrediting organization so specified if the Secretary determines that such organization no longer requires, as a condition of accreditation of a facility by such organization, that such facility meet the requirements described in subparagraph (B); and (iv)the effect such a withdrawal will have on facilities accredited by such organization as of the date of such withdrawal.
(5)Advisory committee
(A)In generalNot later than 2 years after the date of the enactment of this subsection, the Secretary shall establish an advisory committee to be known as the National Electrodiagnostic Services Advisory Committee (in this subsection referred to as the committee) for purposes of carrying out the duties specified in subparagraph (B). (B)DutiesThe duties of the committee are the following:
(i)To provide to the Secretary recommendations with respect to requirements that may be determined appropriate by the Secretary pursuant to paragraph (4)(B)(v), including any proposed additions to such requirements or modifications of such requirements. In developing such recommendations, the committee shall prioritize— (I)reducing unnecessary treatments and surgeries;
(II)decreasing the need for retesting of individuals; (III)enhancing the reliability of diagnoses and promoting positive health outcomes for individuals; 
(IV)addressing emerging waste, fraud, and abuse schemes; and (V)otherwise improving the quality of care for individuals.
(ii)To provide to the Secretary recommendations regarding the regulations described in paragraph (4)(C). (iii)To provide to the Secretary recommendations with respect to whether accrediting organizations seeking to be specified pursuant to paragraph (4)(A) should be so specified.
(C)CompositionThe committee shall be composed of not fewer than 9 and not more than 11 individuals selected by the Secretary. Such individuals shall not be officers or employees of the Federal Government and shall include— (i)physicians;
(ii)other health care practitioners; and (iii)other individuals determined appropriate by the Secretary.
(D)MeetingsThe committee shall convene not less than twice each year..  